Case 6:18-cr-OOOll-LGW'CLR Document 53-1 Fi|ec| 04/19/19 Page l of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF GEORGIA
STATESBORO DlVlSION

UNITED STATES OF AMERICA,

 

l

]

v- l

] CASE No. 6118€1111
l

FABIAN PINEDA.
ORDER GRANTING MOTION FOR LEAVE OF ABSENCE
Whereas Tom A. Peterson IV, Counsel for Fabian Pineda in the above~styled case, filed
his l\/iotion for Leave of Absence herein in which he properly requested leave of absence from
this Court for the period of time Covering ]une 17-21, 2019 for family vacation
lt is hereby ordered and adjudged that said Motion for Leave of Absence is granted

regarding the foregoing dates.

50 ordered, this Mday of §§ !/Z , 2019.
@W‘?///W- /5;“/)

]udge, United States District COurt
Southern Dis’crict of Georgia

Order prepared by:

Torn A. Peterson IV

CA Ba!' l\lo. 574545

Attorney for Fabian Pineda

The Law Firm Of Tom A. Peterson lV, LLC
P.O. Box 2037

104 Sout.h West Main Street

Vidalia, Georgia 30475

(o) 912.537.6388

(i) 912.537.6391

Ernail: tom@petersonfirm.net

